 



Exhibit 10.32
FIRST AMENDMENT
          FIRST AMENDMENT (this “Amendment”), dated as of January 5, 2006 to:
          (A) the Facility Agreement dated as of May 20, 2005 (as amended,
supplemented or otherwise modified from time to time, the “Facility Agreement”),
between Oracle Technology Company, a company incorporated in Ireland with
company registration number 265683 and having its registered office at 25/28
North Wall Quay, Dublin 2 (the “Borrower”) and ABN AMRO Bank, N.V., having its
place of business at 540 West Madison Street, Chicago, IL 60661, U.S.A. (the
“Lender” or the “Bank”); and
          (B) the Guaranty dated as of May 20, 2005 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”), by Oracle Corporation, a
Delaware corporation (“Oracle” and, until the consummation of the Mergers
referred to below, the “Guarantor”) for the benefit of the Bank.
W I T N E S S E T H:
          WHEREAS, the Borrower, a wholly-owned subsidiary of Oracle, has
entered into the Facility Agreement with the Lender;
          WHEREAS, as a condition of the extension of the Term Loan (as defined
in the Guaranty), Oracle has executed the Guaranty, which guarantees all
obligations of the Borrower to the Lender in respect of the Term Loan for the
benefit of the Lender;
          WHEREAS, Oracle intends to acquire through a subsidiary all of the
issued and outstanding capital stock of Siebel Systems, Inc., a Delaware
corporation (“Siebel”), pursuant to an Agreement and Plan of Merger dated as of
September 12, 2005 among Oracle, Siebel, Ozark Holding Inc., a wholly-owned
subsidiary of Oracle (“New Oracle” and, as of the date hereof, a “Guarantor”),
Merger Sub Inc., a Delaware corporation and a wholly owned subsidiary of New
Oracle (“Ozark Merger Sub”), and Sierra Merger Sub Inc., a Delaware corporation
and a wholly owned subsidiary of New Oracle (“Sierra Merger Sub”) (the “Merger
Agreement”);
          WHEREAS, pursuant to the Merger Agreement, Ozark Merger Sub shall be
merged with and into Oracle (the “Oracle Merger”) and Sierra Merger Sub shall be
merged with and into Siebel (the “Siebel Merger” and, together with the Oracle
Merger, the “Mergers”);
          WHEREAS, upon completion of the Mergers and the other transactions
contemplated by the Merger Agreement, New Oracle shall (i) own all of the issued
and outstanding capital stock of each of Oracle and Siebel and (ii) be renamed
Oracle Corporation;
          WHEREAS, the parties to the Facility Agreement and the Guaranty each
wish (i) from the date hereof until the consummation of the Mergers, to have New
Oracle become a “Guarantor” jointly and severally liable with Oracle under the
Guaranty, all upon the terms and subject to the limitations set forth herein,
(ii) from and after the consummation of the Mergers, to have New Oracle become
the sole Guarantor under the Guaranty and to have Oracle released as Guarantor
thereunder and (iii) to amend the Facility Agreement and/or Guaranty (as
applicable)

 



--------------------------------------------------------------------------------



 



 2
to effect the foregoing, and to make certain additional conforming changes in
connection therewith;
          WHEREAS, the Lender is willing to agree to such amendments on the
terms and subject to the conditions set forth herein.
          NOW THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:
          SECTION 1. DEFINITIONS
          Capitalized terms used herein and not otherwise defined shall have
their respective meanings as set forth in the Facility Agreement or the
Guaranty, as applicable.
          SECTION 2.  AMENDMENTS TO THE FACILITY AGREEMENT
          2.1 Amendment to Clause 1.1. Clause 1.1 of the Facility Agreement is
hereby amended by adding the following defined terms in the appropriate
alphabetical order:
“Amendment” means the First Amendment to this Agreement, dated as of January 5,
2006.
“Guarantor” means (i) initially, Oracle, (ii) from the date of effectiveness of
the Amendment until the consummation of the Mergers, each of Oracle and New
Oracle, jointly and severally (subject to the provisions and limitations set
forth in Clause 29 hereof) and (iii) from and after the consummation of the
Mergers, New Oracle.
“Merger Agreement” means the Agreement and Plan of Merger dated as of
September 12, 2005 among Oracle, Siebel Systems, Inc., a Delaware corporation,
New Oracle, Ozark Merger Sub Inc., a Delaware corporation, and Sierra Merger Sub
Inc., a Delaware corporation, whereby, among other things, Oracle intends to
acquire all of the issued and outstanding capital stock of Siebel Systems, Inc.
“Mergers” means those mergers consummated pursuant to the Merger Agreement,
whereby Ozark Merger Sub Inc. shall be merged with and into Oracle and Sierra
Merger Sub Inc. shall be merged with and into Siebel Systems, Inc.
“Oracle” means Oracle Corporation, a Delaware corporation, to be renamed upon
consummation of the Mergers.
“New Oracle” means Ozark Holding Inc., a Delaware corporation and a wholly owned
subsidiary of Oracle, to be renamed “Oracle Corporation” upon consummation of
the Mergers.

 



--------------------------------------------------------------------------------



 



3
          2.2 New Clause 29. The Facility Agreement is hereby amended by adding
the following new Clause 29 in the appropriate numerical order:
          “29. Change in Guarantor

  (a)   Effective immediately upon the effective date of the Amendment and
without further action by New Oracle or any other Person hereunder, New Oracle
(i) shall become a Guarantor under this Agreement, with the same force and
effect as if originally named as such herein and (ii) hereby agrees to perform
all obligations of the Guarantor under this Agreement, whether in existence at
the time of the effectiveness of the Amendment or arising at any time
thereafter.     (b)   Upon consummation of the Mergers, and without further
action by Oracle or any other Person hereunder, Oracle shall cease to be a
Guarantor for the purposes of this Agreement and shall be discharged and
released from all obligations as Guarantor under this Agreement.

          SECTION 3.  AMENDMENTS TO THE GUARANTY
          3.1 Amendment to Annex A. Annex A of the Guaranty is hereby amended by
adding the following defined terms in the appropriate alphabetical order:
“Amendment” means the First Amendment to this Guaranty, dated as of January 5,
2006.
“Guarantor” means (i) initially, Oracle, (ii) from the date of the effectiveness
of the Amendment until the consummation of the Mergers, each of Oracle and New
Oracle, jointly and severally and (iii) from and after the consummation of the
Mergers, New Oracle.
“Merger Agreement” means the Agreement and Plan of Merger dated as of
September 12, 2005 among Oracle, Siebel Systems, Inc., a Delaware corporation,
New Oracle, Ozark Merger Sub Inc., a Delaware corporation, and Sierra Merger Sub
Inc., a Delaware corporation, whereby, among other things, Oracle intends to
acquire all of the issued and outstanding capital stock of Siebel Systems, Inc.
“Mergers” means those mergers consummated pursuant to the Merger Agreement,
whereby Ozark Merger Sub Inc. shall be merged with and into Oracle and Sierra
Merger Sub Inc. shall be merged with and into Siebel Systems, Inc.
“Oracle” means Oracle Corporation, a Delaware corporation, to be renamed upon
consummation of the Mergers.
“New Oracle” means Ozark Holding Inc., a Delaware corporation and a wholly owned
subsidiary of Oracle, to be renamed “Oracle Corporation” upon consummation of
the Mergers.

 



--------------------------------------------------------------------------------



 



4
          3.2 Amendment to Section 20. The Guaranty is hereby amended by adding
the following new Section 20 in the appropriate numerical order:
     “20. Change in Guarantor. (a) Effective immediately upon the date of the
effectiveness of the Amendment and without further action by New Oracle or any
other Person hereunder, New Oracle (i) shall become a Guarantor under this
Guaranty, with the same force and effect as if originally named as such herein
and (ii) hereby agrees to perform all obligations of the Guarantor under this
Guaranty, whether in existence at the time of the effectiveness of the Amendment
or arising at any time thereafter and (b) upon consummation of the Mergers, and
without further action by Oracle or any other Person hereunder, Oracle shall
cease to be a Guarantor for the purposes of this Guaranty and shall be
discharged and released from all obligations as Guarantor under this Guaranty.
Notwithstanding the foregoing, as used in Sections 10 (other than clauses (a),
(b), (c) and (d) thereof), 11, 12 and 13, “Guarantor” shall mean only Oracle
prior to the consummation of the Mergers.”
          3.3 Amendment to Section 12(b). Section 12(b) of the Guaranty is
hereby amended by (a) deleting the word “and” immediately preceding clause
(iv) and replacing it with a comma and (b) adding the following new clause
(v) in the appropriate numerical order:
          “and (v) the transactions contemplated by the Merger Agreement may be
consummated.”
          3.4 Amendment to Section 12(e). Section 12(e) of the Guaranty is
hereby amended by deleting it in its entirety and replacing it with the
following in lieu thereof:
     “(e) Subsidiary Indebtedness. The Guarantor will not permit any of its
Subsidiaries (other than New Oracle for so long as it shall be a Guarantor
hereunder) to incur or permit to remain outstanding any Covenant Debt other than
(i) Debt of a Subsidiary outstanding on the Effective Date and refinancings,
refundings, renewals or extensions thereof, (ii) Debt owed to the Guarantor or
another Subsidiary of the Guarantor, (iii) commercial paper issued by Oracle and
outstanding on the date on which the transactions contemplated by the Merger
Agreement are consummated and (iv) Covenant Debt not referenced in clauses
(i) through (iii) above in an aggregate outstanding principal amount that,
together with any Debt or other obligations secured by Liens referred to in
Section 12(a)(xi), shall not exceed the greater of (x) $1,500,000,000 and
(y) 10% of Total Consolidated Tangible Assets determined at such time.”
          SECTION 4.  MISCELLANEOUS
          4.1 Effective Date. This Amendment shall become effective upon the
receipt by the Bank of counterparts hereof duly executed and delivered by
Oracle, New Oracle and the Borrower.
          4.2 Limited Effect. Except as expressly amended hereby, the Facility
Agreement and Guaranty shall each continue to be and shall remain in full force
and effect in

 



--------------------------------------------------------------------------------



 



5

accordance with its terms, and this Amendment shall not constitute the Bank’s
consent or indicate its willingness to consent to any other amendment,
modification or waiver of the Facility Agreement or the Guaranty.
          4.3 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, EXCEPT
THAT THE PROVISIONS OF SECTION 2 HEREOF SHALL BE GOVERNED BY IRISH LAW.
          4.4 Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts (including by telecopy) and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 



--------------------------------------------------------------------------------



 



6

          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

            ORACLE CORPORATION
      By:         /s/ Eric R. Ball         Name:   Eric R. Ball        Title:  
Treasurer        OZARK HOLDING INC.
      By:       /s/ Eric R. Ball         Name:   Eric R. Ball        Title:  
Treasurer   

 



--------------------------------------------------------------------------------



 



7

         

            ORACLE TECHNOLOGY COMPANY
      By:       /s/ Daniel Cooperman         Name:   Daniel Cooperman       
Title:   Director   

 



--------------------------------------------------------------------------------



 



8

         

            ABN AMRO BANK N.V.
      By:       /s/ David Carrington         Name:   David Carrington       
Title:   Director              By:        /s/ Frances O’R Logan         Name:  
Frances O’R Logan        Title:   Managing Director     

 